

114 S2822 IS: Flexibility in Electronic Health Record Reporting Act
U.S. Senate
2016-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2822IN THE SENATE OF THE UNITED STATESApril 20, 2016Mr. Portman (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo continue the use of a 3-month quarter EHR reporting period for health care providers to
			 demonstrate meaningful use for 2016 under the Medicare and Medicaid EHR
			 incentive payment programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Flexibility in Electronic Health Record Reporting Act. 2.Continuing use of 3-month quarter EHR reporting periods for professionals and hospitals to demonstrate meaningful use for 2016 under the Medicare and Medicaid EHR incentive payment programsIn specifying the EHR reporting period under part 495 of title 42, Code of Federal Regulations, for purposes of titles XVIII and XIX of the Social Security Act, the Secretary of Health and Human Services shall continue through 2016 to permit the use of a 3-month quarter EHR reporting period to demonstrate meaningful use for purposes of such part, without regard to the payment year or the stage of meaningful use criteria involved.